Title: To Thomas Jefferson from Charles Willson Peale, 15 June 1805
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum June 15th. 1805.
                  
                  The small Polygraph mentioned in my letter of the 13th. has now the Machinery to it and will write to the bottom with ease—but at the same time, that I put this machinery in the hands of the workman, my Cabenet Maker began one which I am certain is of a better size, yet it is my wish that you should make your choise which may be done by the time that the several boxes for paper, Pens, Wafers &c are compleated and a little time allowed for practicing with it.
                  The size of this Machine is 16 I. by 11 Inches, and the other in the hands of the Cabenet Maker is 17⅝ long by 11⅝. which gives a size of Cloath that two sheets of Post paper exactly covers, without laying one sheet on the Margin of the other. The Machine in hand shall have more ribband work to inrich it than the other, and will require about 5 or 6 days longer before it can be completely finished & sent, than the smaller one. While I wait for your orders my Workmen will proceed with diligence to complete both Polygraphs.
                  I have now published Mr. Latrobe’s commendations of the Polygraph and if it does not bring a number of Purchasers, I shall then made no more of them, having now on hand about 20 of them all nearly finished. while I am waiting to know the result of this business, My Workmen shall be imployed in making such articles of curiosity as I can contrive to enrich the Museum, or be of use in my family as furniture.
                  Except my friendly salutations
                  
                     C W Peale 
                     
                  
               